Citation Nr: 0912033	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the parent and guardian of the Veteran's 
child D.L.W.  The Veteran had active service from August 1988 
to August 1992.  He died in January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran died in January 
2005 as a result of respiratory failure due to sarcoidosis.

3.  The Veteran's death was incurred as a result of 
interstitial lung disease that developed due to sarcoidosis 
and exposure to chemicals and fumes during service.




CONCLUSION OF LAW

The Veteran's death was incurred as a result of a disease 
that developed during active service.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in an 
April 2005 letter from the RO.  That letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist in completing her claim and identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2008. 

The Board finds the notice requirements pertinent to the 
issue on appeal have been met and that all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty, but no compensation shall 
be paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service treatment records show the Veteran was 
treated for symptoms including high fever and headaches in 
May 1992.  A spinal tap at that time was normal.  The 
diagnoses included headaches and myalgia of unknown etiology.  
A June 1992 report noted he complained of chest congestion 
and shortness of breath with any strenuous activity.  An 
August 1992 separation examination revealed a normal clinical 
evaluation of the lungs.  A report of medical history noted a 
diagnosis of meningitis had been ruled out in May 1992.  

Private medical records dated in January 1994 noted the 
veteran complained of a dry cough with occasional shortness 
of breath over the previous year and a half.  He stated the 
symptoms had increased in severity in the past six months.  
The diagnoses included chronic cough.  A February 1994 report 
noted a diagnosis of acute bacterial bronchitis.

VA treatment records dated in April 1994 noted a diagnosis of 
interstitial lung disease.  The report also indicated a 
possible diagnosis of Stage II sarcoidosis.  Subsequent 
treatment records show a diagnosis of sarcoidosis was 
confirmed by biopsy.  

Records show the Veteran died in January 2005 as a result of 
respiratory failure due to sarcoidosis.  The appellant 
contends that his death was incurred as a result of exposure 
to dust and particles during the Persian Gulf War.  

A VA medical expert opinion dated in January 2009 found that 
it was as likely as not that the Veteran developed 
interstitial lung disease due to sarcoidosis and exposure to 
chemicals and fumes during service.  It was noted that 
sarcoidosis is a multisystem disorder of unknown etiology 
with no single etiologic agent or genetic locus clearly 
implicated in the pathogenesis, but that occupational, 
environmental, infectious, genetic, and familial associations 
have been noted.  The physician stated that occupational and 
environmental investigation had revealed only one strong 
occupational exposure of beryllium and its salts and had 
largely failed to identify an external agent or agents 
responsible for sarcoidosis, but that some studies had shown 
positive associations with service in the United States Navy.  
It was further noted that interstitial lung disease was 
usually a chronic disease that in the initial stages may have 
minimal symptoms and that it was as likely as not that this 
disease developed due to sarcoidosis and exposure to 
chemicals and fumes during service as evidenced by the 
Veteran's complaints of respiratory symptoms of exercise 
intolerance.  The physician stated the Veteran's symptoms had 
worsened after discharge from service until a definite 
disease diagnosis was provided in 1994 and that the disease 
continued to worsen before his death from respiratory failure 
in January 2005.

Based upon the evidence of record, the Board finds that the 
Veteran died in January 2005 as a result of respiratory 
failure due to sarcoidosis.  The persuasive evidence 
demonstrates that his death was incurred as a result of 
interstitial lung disease that developed due to sarcoidosis 
and exposure to chemicals and fumes during service.  The 
January 2009 VA medical opinion relating the Veteran's cause 
of death to a disease that developed during active service is 
shown to have been based upon a review of the available 
medical records and pertinent medical studies.  Therefore, 
entitlement to service connection for the cause of the 
Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


